 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
     TODD FISHER, individually and on                 Case No.: 1:18-cv-01704-LJO-EPG
11   behalf of all others similarly situated,
12                          Plaintiff,                ORDER GRANTING JOINT
                                                      STIPULATION FOR CONTINUANCE OF
13   v.                                               MID-DISCOVERY STATUS
                                                      CONFERENCE AND OTHER
14   OSMOSE UTILITIES SERVICES,                       DEADLINES
     INC.; and DOES 1-10, inclusive,
15                                                    (ECF No. 13)
16                          Defendants.

17

18         Pursuant to the stipulation of the Parties (ECF No. 13) and finding good cause exists,

19   IT IS ORDERED as follows:

20         1. The Mid-Discovery Status Conference, currently set for September 16, 2019, is

21             VACATED and reset to November 15, 2019, at 10:00 a.m, in Courtroom 10 (EPG)

22             before Magistrate Judge Erica P. Grosjean. The Court grants telephonic appearances,

23             with each party wishing to so appear directed to use the following dial-in number

24             and passcode: 1-888-251-2909; passcode 1024453. The parties are also reminded to

25             file a joint status report one full week prior to the conference and email a copy of

26             same, in Word format, to epgorders@caed.uscourts.gov, for the Judge’s review.

27         2. The Scheduling Order (ECF No. 12), as previously modified (ECF No. 21), is further

28             modified as follows:
                                                    -1-
           Type of Deadline                              Previous Deadline   New Deadline
 1
                                                         December 16, 2019   March 16, 2020
           Non-expert discovery
 2                                                       December 16, 2019   March 16, 2020
           Motion to compel re: class certification
 3         discovery
                                                         January 15, 2020    April 15, 2020
           Expert witness disclosures
 4                                                       February 14, 2020   May 14, 2020
           Expert disclosures rebuttal
 5                                                       March 16, 2020      June 16, 2020
           Expert discovery cut-off
                                                         April 30, 2020      August 30, 2020
 6         Motion for Class Certification

 7
     IT IS SO ORDERED.
 8

 9     Dated:   September 12, 2019                           /s/
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  -2-
